
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AMENDED AND RESTATED
SUBORDINATED REVOLVING LOAN AGREEMENT

dated as of December 8, 2003

by and between

EME HOMER CITY GENERATION L.P.,
as Borrower

and

EDISON MISSION FINANCE CO.,
as Lender

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


AMENDED AND RESTATED
SUBORDINATED REVOLVING LOAN AGREEMENT


        This AMENDED AND RESTATED SUBORDINATED REVOLVING LOAN AGREEMENT, dated
as of December 8, 2003 (this "Agreement"), is by and between EME HOMER CITY
GENERATION L.P., a Pennsylvania limited partnership, as borrower ("Borrower"),
and EDISON MISSION FINANCE CO., a California corporation, as lender ("Lender").

RECITALS

        WHEREAS, Borrower and Lender executed that certain Subordinated
Revolving Loan Agreement as of March 18, 1999 (the "Original Loan Agreement"),
pursuant to which Lender has committed to make revolving loans to Borrower from
time to time in an aggregate amount not to exceed $1,300,000,000;

        WHEREAS, as of the date hereof, a principal balance of $498,104,036.41
of such revolving loans is outstanding, and

        WHEREAS, the Original Loan Agreement was executed simultaneous with a
loan agreement between Citibank, N.A. and Edison Mission Holdings Co. (the "Citi
Loan Agreement") which has since been terminated, and the Original Loan
Agreement incorporates certain defined terms and references to such Citi Loan
Agreement which are no longer applicable to the parties hereto; and

        WHEREAS, the parties hereto now wish to amend and restate their
respective rights and obligations under the Original Loan Agreement to update
certain defined terms and other provisions to reflect the termination of the
Citi Loan Agreement, and to issue a promissory note evidencing the revolving
loans that have been and continue to be from time to time outstanding hereunder,
in each case on the terms and subject to the conditions contained herein.

AGREEMENT

        NOW, THEREFORE, in consideration of the foregoing, and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree that as of the date hereof the Original
Loan Agreement is amended and restated in its entirety as follows:

ARTICLE I
DEFINITIONS; PRINCIPLES OF CONSTRUCTION

        Section 1.1    Definitions.

        (a)   Subordination Agreement. Unless otherwise expressly provided
herein, capitalized terms used but not defined in this Agreement shall have the
meanings given to such terms in the Subordination Agreement.

        (b)   Defined Terms. The following terms, when used herein, shall have
the following meanings:

        "Business Day" means any day which is neither a Saturday or Sunday nor a
legal holiday on which banks are authorized to be closed in New York, New York.

        "Event of Default" shall have the meaning given to such term in
Section 3.1.

        "Revolving Loan" shall have the meaning given to such term in
Section 2.1.

        "Revolving Loan Commitment" shall have the meaning given to such tern in
Section 2.1.

        "Subordination Agreement" shall mean the Amended and Restated
Intercompany Loan Subordination Agreement, dated as of December 7, 2001, by and
among Borrower, Lender,

2

--------------------------------------------------------------------------------




The Bank of New York, as collateral agent, Edison Mission Holdings Co., Homer
City Property Holdings, Inc., Chestnut Ridge Energy Co., and Mission Energy
Westside, Inc.

        "Termination Date" shall mean March 18, 2014.

        Section 1.2    Principles of Construction. Unless otherwise expressly
provided herein, the principles of construction set forth in the Subordination
Agreement shall apply to this Agreement,

ARTICLE II
REVOLVING LOANS; PAYMENTS

        Section 2.1    Revolving Loans. From time to time on any day occurring
prior to the Termination Date, Lender agrees to make loans (each a "Revolving
Loan") to Borrower in the amounts requested in writing by Borrower; provided
that the aggregate amount of Revolving Loans outstanding shall not at any time
exceed $1,300,000,000 (the "Revolving Loan Commitment"). Borrower may from time
to time borrow, prepay, in whole or in part, and reborrow Revolving Loans. The
obligation of Lender to make Revolving Loans to Borrower shall terminate
automatically on the Termination Date. On the effective date of this Agreement,
Borrower shall execute a promissory note (the "Note") in form and substance
substantially similar to Exhibit A hereto, and Lender undertakes and agrees that
it shall from time to time at the request of Borrower note on the schedule to
the Note the date and amount of each Revolving Loan drawn by the Borrower and
each repayment made by Borrower as and when drawn or made, as the case may be.

        Section 2.2    Principal Payments.

        (a)   Regular Repayments. The Revolving Loans shall mature, and Borrower
unconditionally promises to pay in full the unpaid principal of each Revolving
Loan to Lender, on the Termination Date.

        (b)   Optional Prepayments. At any time and from time to time Borrower
may make a voluntary prepayment, in whole or in part, of the outstanding
principal amount of the Revolving Loans. Each prepayment of Revolving Loans made
pursuant to this clause (b) shall be accompanied by accrued interest to the date
of such prepayment on the amount prepaid but shall be without premium or
penalty. No voluntary prepayment of Revolving Loans shall cause a reduction in
the Revolving Loan Commitment.

        (c)   Mandatory Prepayments. Borrower shall, immediately upon any
acceleration of Revolving Loans pursuant to Section 3.2, repay all Revolving
Loans, unless, pursuant to Section 3.2(b), only a portion of all Revolving Loans
is so accelerated, in which event Borrower shall repay such portion.

        Section 2.3    Interest Payments. Borrower shall pay interest on each
Revolving Loan, at a rate per annum equal to 8.0%, without duplication, (a) on
the Termination Date, (b) on the date of any payment or prepayment, in whole or
in part, of principal outstanding on such Revolving Loan, (c) on the first
Business Day of each January, April, July and October occurring after the date
of the initial borrowing of Revolving Loans hereunder, and (d) on that portion
of such Revolving Loan which is accelerated pursuant to Section 3.2, immediately
upon such acceleration. Upon the occurrence and during the continuance of any
Event of Default, Borrower shall pay, but only to the extent permitted by law,
in addition to the interest then payable on the Revolving Loans, interest (after
as well as before judgment) on the Revolving Loans at 2.0% per annum until such
Event of Default is cured.

        Section 2.4    Legend. The Note in favor of Lender and any other
agreement or instrument evidencing Revolving Loans shall contain the following
legend conspicuously noted on the face thereof:

"THIS [NAME OF INSTRUMENT] IS SUBJECT TO, AND SUBORDINATED IN ACCORDANCE WITH,
THE TERMS AND PROVISIONS SET FORTH IN THE AMENDED AND RESTATED INTERCOMPANY LOAN
SUBORDINATION AGREEMENT, DATED AS OF

3

--------------------------------------------------------------------------------

DECEMBER 7, 2001, BY AND AMONG EME HOMER CITY GENERATION L.P., EDISON MISSION
FINANCE CO., THE BANK OF NEW YORK, AS COLLATERAL AGENT, EDISON MISSION HOLDINGS
CO., HOMER CITY PROPERTY HOLDINGS, INC., CHESTNUT RIDGE ENERGY CO., AND MISSION
ENERGY WESTSIDE, INC."

        and a copy of such Subordination Agreement shall be attached to each
such agreement or instrument.

ARTICLE III
EVENTS OF DEFAULT; REMEDIES

        Section 3.1    Events of Default Defined. Each of the following events
or occurrences described in this Section 3.1 shall constitute an "Event of
Default" hereunder:

        (a)   Non Payment of Obligations. Borrower shall default in (i) the
payment or prepayment when due of any principal of any Revolving Loan or
(ii) the payment of interest on any Revolving Loan or any other obligation of
Borrower hereunder within five (5) Business Days after any such interest or
other obligation becomes due in accordance with the terms hereof.

        (b)   Breach of Warranty. Any representation or warranty of Borrower
made or deemed to be restated or remade hereunder or in any other writing or
certificate furnished by or on behalf of Borrower to Lender for the purposes of
or in connection with this Agreement is or shall be incorrect when made or
deemed made in any material respect.

        (c)   Non Performance of Covenants. Borrower shall default in the due
performance of any covenant or agreement contained herein and such default shall
continue unremedied for a period of thirty (30) days after written notice
thereof shall have been given to Borrower by Lender.

        (d)   Default on Other Indebtedness. A default shall occur in the
payment when due (subject to any applicable grace period), whether by
acceleration or otherwise, of any Indebtedness (other than Indebtedness
described in clause (a) above) of Borrower having a principal amount,
individually or in the aggregate, of at least $15,000,000.00, or a default shall
occur in the performance or observance of any obligation or condition with
respect to such Indebtedness if the effect of such default is to accelerate the
maturity of any such Indebtedness or such default shall continue unremedied for
any applicable period of time sufficient to permit the holder or holders of such
Indebtedness, or any trustee or agent for such holders, to cause such
Indebtedness to become due and payable prior to its expressed maturity.

        (e)   Bankruptcy; Insolvency. Borrower shall:

        (i)    become insolvent or generally fail to pay, or admit in writing
its inability or unwillingness to pay, debts as they become due;

        (ii)   apply for, consent to, or acquiesce in, the appointment of a
trustee, receiver, sequestrator or other custodian for Borrower or a substantial
portion of its property, or make a general assignment for the benefit of
creditors;

        (iii)  in the absence of such application, consent or acquiescence,
permit or suffer to exist the appointment of a trustee, receiver, sequestrator
or other custodian for Borrower or for a substantial part of its property, and
such trustee, receiver, sequestrator or other custodian shall not be discharged
within sixty (60) days;

        (iv)  permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of Borrower, and, if any such case or proceeding is not
commenced by Borrower, such case or proceeding shall be consented to

4

--------------------------------------------------------------------------------




or acquiesced in by Borrower or shall result in the entry of an order for relief
or shall remain for sixty (60) days undismissed; or

        (v)   take any corporate action authorizing, or in furtherance of, any
of the foregoing.

        (f)    Judgments. Any judgment or order for the payment of money in
excess of $15,000,000.00 (taking into account any insurance proceeds payable
under a policy where the insurer has accepted coverage without reservation)
shall be rendered against Borrower and such judgments or decrees shall not have
been vacated, discharged, stayed or bonded pending appeal within sixty (60) days
from the entry thereof.

        Section 3.2    Remedies.

        (a)   Remedies Upon a Bankruptcy. If an Event of Default described in
clause (e) of Section 3.1shall occur, the obligation of Lender to make Revolving
Loans hereunder shall automatically terminate and the outstanding principal
amount of all Revolving Loans and other obligations of Borrower hereunder shall
automatically be and become immediately due and payable, without notice, demand
or presentment, all of which are hereby waived by Borrower.

        (b)   Remedies Upon Other Events of Default. If any Event of Default
(other than an Event of Default described in clause (e) of Section 3.1) shall
occur for any reason, whether voluntary or involuntary, and be continuing,
Lender, by written notice to Borrower, may declare (i) the obligation of Lender
to make Revolving Loans to Borrower hereunder to be terminated (if not
theretofore terminated) and/or (ii) all or any portion of the outstanding
principal amount of Revolving Loans and other obligations of Borrower hereunder
to be due and payable, whereupon the obligation of Lender to make Revolving
Loans to Borrower shall terminate and/or the outstanding principal amount of
Revolving Loans and other obligations of Borrower hereunder which shall be so
declared due and payable shall be and become immediately due and payable,
without further notice, demand or presentment, all of which are hereby waived by
Borrower.

        (c)   Rescission of Declaration. Any declaration made pursuant to
clause (b) above may, should Lender in its absolute discretion so elect, be
rescinded by written notice to Borrower at any time after the principal of the
Revolving Loans shall have become due and payable, but before any judgment or
decree for the payment of the monies so due, or any part thereof, shall have
been entered; provided that Borrower shall have paid all arrears of interest
upon the Revolving Loans and all other amounts then owed to Lender including all
costs, expenses and liabilities incurred by Lender in respect of such
declaration and all consequences thereof (except principal of the Revolving
Loans which by such declaration shall have become payable) and every other Event
of Default shall have been made good, waived or cured; and provided, further,
that no such rescission or annulment shall extend to or affect any subsequent
Event of Default or impair any right consequent thereon.

ARTICLE IV
SUBORDINATION

        The Revolving Loans and all other obligations of Borrower to Lender
hereunder shall be subject to, and subordinated in accordance with, the terms of
the Subordination Agreement.

ARTICLE V
MISCELLANEOUS PROVISIONS

        Section 5.1    Waivers, Amendments.

5

--------------------------------------------------------------------------------


        (a)   The provisions of this Agreement may from time to time be amended,
modified or waived, if such amendment, modification or waiver is in writing and
consented to by Borrower and Lender.

        (b)   No failure or delay on the part of Lender in exercising any power
or right under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power or right preclude any other or
further exercise thereof or the exercise of any other power or right. No notice
to or demand on Borrower in any case shall entitle it to any notice or demand in
similar or other circumstances. No waiver or approval by Lender under this
Agreement shall, except as may be otherwise stated in such waiver or approval,
be applicable to subsequent transactions. No waiver or approval hereunder shall
require any similar or dissimilar waiver or approval thereafter to be granted
hereunder.

        Section 5.2    Notices. All notices and other communications provided to
any party hereto under this Agreement shall be in writing or by facsimile and
addressed, delivered or transmitted to such party at its address or facsimile
number set forth below or at such other address or facsimile number as may be
designated by such party in a written notice to the other party:

 
   
   
    To Borrower:   EME Homer City Generation L.P.
1750 Power Plant Road
RR #2, Box 2111
Homer City, Pennsylvania 15748-9558
Telephone: (724) 479-6223
Facsimile: (724) 479-6141
 
 
To Lender:
 
Edison Mission Finance Co.
18101 Von Karman Avenue
Irvine, California 92612-1046
Attention: Legal Department
Telephone: (949) 798-7888
Facsimile: (949) 752-1420

Any notice, if mailed and properly addressed with postage prepaid shall be
effective five (5) Business Days after being sent or if properly addressed and
sent by pre-paid courier service, shall be deemed given when received; any
notice, if transmitted by facsimile, shall be deemed given when transmitted (if
confirmed).

        Section 5.3    Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

        Section 5.4    Headings. The various headings of this Agreement are
inserted for convenience only and shall not affect the meaning or interpretation
of this Agreement or any provisions hereof.

        Section 5.5    Execution in Counterparts, Effectiveness. This Agreement
may be executed by the parties hereto in several counterparts, each of which
shall be deemed to be an original and all of which shall constitute together but
one and the same agreement.

        Section 5.6    Governing Law; Entire Agreement. THIS AGREEMENT SHALL BE
DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF
CALIFORNIA. This Agreement constitutes the entire understanding among the
parties hereto with respect to the subject matter hereof and supersede any prior
agreements, written or oral, with respect thereto.

6

--------------------------------------------------------------------------------


        Section 5.7    Successors and Assigns. This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and assigns; provided, however, that Borrower may not assign or
transfer its rights or obligations hereunder without the prior written consent
of Lender.

        Section 5.8    Forum Selection and Consent to Jurisdiction. ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH, THIS
AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF LENDER OR BORROWER SHALL BE BROUGHT AND
MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE OF CALIFORNIA OR IN THE UNITED
STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA. BORROWER HEREBY
EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE
OF CALIFORNIA AND OF THE UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT
OF CALIFORNIA FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE AND
IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH SUCH LITIGATION. BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF CALIFORNIA. BORROWER HEREBY EXPRESSLY AND IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE
OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN
ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT BORROWER HAS OR HEREAFTER
MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL
PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, BORROWER HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS
OBLIGATIONS UNDER THIS AGREEMENT.

        Section 5.9    Waiver of Jury Trial. LENDER AND BORROWER HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF LENDER OR
BORROWER. BORROWER ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND
SUFFICIENT CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR LENDER ENTERING INTO THIS AGREEMENT.

7

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Subordinated
Loan Agreement to be executed by their respective officers as of the days and
year first above written.

 
   
   
   
    EME HOMER CITY GENERATION L.P.,
as Borrower
 
 
By:
 
MISSION ENERGY WESTSIDE, INC.,
its general partner
 
 
 
 
By:
 
/s/  STEVEN D. EISENBERG      

--------------------------------------------------------------------------------

Name: Steven D. Eisenberg
Title:
 
 
EDISON MISSION FINANCE CO.,
as Lender
 
 
 
 
By:
 
/s/  JOHN P. FINNERAN, JR.      

--------------------------------------------------------------------------------

Name: John P. Finneran, Jr.
Title: Vice President

8

--------------------------------------------------------------------------------

FORM OF SUBORDINATED REVOLVING LOAN NOTE

        December    , 2003

        FOR VALUE RECEIVED, the undersigned, EME HOMER CITY GENERATION L.P., a
Pennsylvania limited partnership ("Borrower"), promises to pay to the order of
EDISON MISSION FINANCE CO., a California corporation ("Lender"), without setoff,
counterclaim or deduction of any nature, in lawful money of the United States of
America in immediately available funds, on the Termination Date, the principal
sum of ONE BILLION, THREE HUNDRED MILLION DOLLARS ($1,300,000,000.00) or, if
less, the then-unpaid aggregate principal amount of Revolving Loans made by
Lender and outstanding at such time under the Amended and Restated Subordinated
Revolving Loan Agreement, dated as of December 8, 2003 (the "Revolving Loan
Agreement"), by and between Borrower and Lender. Capitalized terms used but not
defined herein shall have the meanings given to such terms in the Revolving Loan
Agreement.

        Borrower also promises to pay interest on the unpaid principal amount
hereof from time to time outstanding from the date hereof until maturity
(whether by acceleration or otherwise) and, after maturity, until paid, at the
rates per annum and on the dates specified in the Revolving Loan Agreement.

        Payments of both principal and interest are to be made in Dollars in
same day or immediately available funds to the account designated in a writing
delivered by Lender to Borrower.

        This Note evidences Revolving Loans incurred under the Revolving Loan
Agreement to which reference is made for a statement of the terms and conditions
on which Borrower is permitted and required to made prepayments and repayments
of principal of the Revolving Loans evidenced by this Note and on which such
Revolving Loans may be declared to be immediately due and payable.

        All parties hereto, whether as makers, endorsers or otherwise, severally
waive presentment for payment, demand, protest and notice of dishonor.

        If any payment on this Note becomes due and payable on a date which is
not a Business Day, such payment shall be made on the next succeeding Business
Day.

        THIS NOTE IS SUBJECT TO, AND SUBORDINATED IN ACCORDANCE WITH, THE TERMS
AND PROVISIONS SET FORTH IN THE AMENDED AND RESTATED INTERCOMPANY LOAN
SUBORDINATION AGREEMENT, DATED AS OF DECEMBER 7, 2001, BY AND AMONG EME HOMER
CITY GENERATION L.P., EDISON MISSION FINANCE CO., THE BANK OF NEW YORK, AS
COLLATERAL AGENT, EDISON MISSION HOLDINGS CO., HOMER CITY PROPERTY
HOLDINGS, INC., CHESTNUT RIDGE ENERGY CO., AND MISSION ENERGY WESTSIDE, INC.

        The holder of this Note shall, and is hereby authorized to, endorse on
the schedule forming a part hereof appropriate notations evidencing (a) the date
and amount of each disbursement of the Revolving Loans made by the Lender and
(b) the date and amount of each payment of principal made by the Borrower with
respect to the aggregate outstanding principal amount hereof. Failure by the
holder of this Note to endorse on such schedule all or any part of any amount
disbursed under the Revolving Loan Agreement shall have no effect on Borrower's
obligation to repay such amounts in accordance with the Revolving Loan
Agreement.

9

--------------------------------------------------------------------------------

        THIS NOTE HAS BEEN DELIVERED IN CALIFORNIA AND SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
CALIFORNIA.

 
   
   
   
    EME HOMER CITY GENERATION L.P.
 
 
By:
 
MISSION ENERGY WESTSIDE, INC.,
its general partner
 
 
 
 
By:
 


--------------------------------------------------------------------------------

Name:
Title:

10

--------------------------------------------------------------------------------

Date

--------------------------------------------------------------------------------

  Amount of Revolving
Loan Disbursement

--------------------------------------------------------------------------------

  Amount of
Principal repaid

--------------------------------------------------------------------------------

  Aggregate Principal
Amount Outstanding

--------------------------------------------------------------------------------

12/    /03           $ 498,104,036.41

11

--------------------------------------------------------------------------------



QuickLinks


AMENDED AND RESTATED SUBORDINATED REVOLVING LOAN AGREEMENT
